


109 HR 1687 IH: Paycheck Fairness

U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		1st Session
		H. R. 1687
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2005
			Ms. DeLauro (for
			 herself, Mr. Wexler,
			 Mr. Moran of Virginia,
			 Mr. Van Hollen,
			 Mr. George Miller of California,
			 Mr. Gutierrez,
			 Mr. DeFazio,
			 Mr. Cuellar,
			 Mr. Stark,
			 Mr. Oberstar,
			 Mr. Farr, Mr. Engel, Mr.
			 McDermott, Mr. Dingell,
			 Mrs. Maloney,
			 Mr. Holt, Mr. Pallone, Ms.
			 Berkley, Mrs. McCarthy,
			 Ms. Schakowsky,
			 Mr. Miller of North Carolina,
			 Mr. Boswell,
			 Mr. Jackson of Illinois,
			 Mr. Honda,
			 Mr. Weiner,
			 Mr. Frank of Massachusetts,
			 Mrs. Tauscher,
			 Mr. Sherman,
			 Mr. Lantos,
			 Mr. Dicks,
			 Mr. McGovern,
			 Mr. Price of North Carolina,
			 Mr. Cummings,
			 Ms. Wasserman Schultz,
			 Ms. Baldwin,
			 Mr. Kennedy of Rhode Island,
			 Mr. Tierney,
			 Mr. Scott of Georgia,
			 Mr. Udall of New Mexico,
			 Ms. Corrine Brown of Florida,
			 Mr. Nadler,
			 Ms. McCollum of Minnesota,
			 Mrs. Jones of Ohio,
			 Mr. Hinchey,
			 Mr. Strickland,
			 Ms. Lee, Mr. Kildee, Mr.
			 Crowley, Ms. Pelosi,
			 Mr. Grijalva,
			 Ms. Slaughter,
			 Mr. Neal of Massachusetts,
			 Mr. Langevin,
			 Mr. Evans,
			 Mr. Abercrombie,
			 Mr. Wu, Mr. Allen, Ms.
			 Solis, and Ms. Woolsey)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to provide
		  more effective remedies to victims of discrimination in the payment of wages on
		  the basis of sex, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Paycheck Fairness
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Women have entered
			 the workforce in record numbers over the past 50 years.
			(2)Even today, women
			 earn significantly lower pay than men for work on jobs that require equal
			 skill, effort, and responsibility and that are performed under similar working
			 conditions. These pay disparities exist in both the private and governmental
			 sectors. In many instances, the pay disparities can only be due to continued
			 intentional discrimination or the lingering effects of past
			 discrimination.
			(3)The existence of
			 such pay disparities—
				(A)depresses the
			 wages of working families who rely on the wages of all members of the family to
			 make ends meet;
				(B)undermines women's
			 retirement security, which is often based on earnings while in the
			 workforce;
				(C)prevents the
			 optimum utilization of available labor resources;
				(D)has been spread
			 and perpetuated, through commerce and the channels and instrumentalities of
			 commerce, among the workers of the several States;
				(E)burdens commerce
			 and the free flow of goods in commerce;
				(F)constitutes an
			 unfair method of competition in commerce;
				(G)leads to labor
			 disputes burdening and obstructing commerce and the free flow of goods in
			 commerce;
				(H)interferes with
			 the orderly and fair marketing of goods in commerce; and
				(I)in many instances,
			 may deprive workers of equal protection on the basis of sex in violation of the
			 5th and 14th amendments.
				(4)(A)Artificial barriers to
			 the elimination of discrimination in the payment of wages on the basis of sex
			 continue to exist decades after the enactment of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 201 et seq.) and the Civil
			 Rights Act of 1964 (42 U.S.C. 2000a et seq.).
				(B)Elimination of such barriers would
			 have positive effects, including—
					(i)providing a solution to problems in
			 the economy created by unfair pay disparities;
					(ii)substantially reducing the number
			 of working women earning unfairly low wages, thereby reducing the dependence on
			 public assistance;
					(iii)promoting stable families by
			 enabling all family members to earn a fair rate of pay;
					(iv)remedying the effects of past
			 discrimination on the basis of sex and ensuring that in the future workers are
			 afforded equal protection on the basis of sex; and
					(v)ensuring equal protection pursuant
			 to Congress’ power to enforce the 5th and 14th amendments.
					(5)The Department of Labor has important and
			 unique responsibilities to help ensure that women receive equal pay for doing
			 work that is substantially equal to men's work.
			(6)The Department of Labor is responsible
			 for_
				(A)collecting and making publicly available
			 information about women’s pay;
				(B)ensuring that companies receiving Federal
			 contracts comply with anti-discrimination affirmative action requirements of
			 Executive Order 11246 (relating to equal employment opportunity);
				(C)disseminating information about women’s
			 rights in the workplace;
				(D)helping women who have been victims of pay
			 discrimination obtain a remedy; and
				(E)being proactive in
			 investigating and prosecuting equal pay violations, especially systemic
			 violations, and in enforcing all of its mandates.
				(7)With a stronger
			 commitment by the Department of Labor to its responsibilities, increased
			 information about the provisions added by the Equal Pay Act of 1963, wage data,
			 and more effective remedies, women will be better able to recognize and enforce
			 their rights.
			(8)Certain employers
			 have already made great strides in eradicating unfair pay disparities in the
			 workplace and their achievements should be recognized.
			3.Enhanced
			 enforcement of equal pay requirements
			(a)Required
			 demonstration for affirmative defenseSection 6(d)(1) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 206(d)(1)) is amended by striking
			 (iv) a differential and all that follows through the period and
			 inserting the following:
				
					(iv) a differential
			 based on a bona fide factor other than sex, such as education, training or
			 experience, except that the bona fide factor defense shall apply only
			 if—(I)the employer demonstrates that—
						(aa)such factor—
							(AA)is job-related with respect to the
				position in question; or
							(BB)furthers a legitimate business purpose,
				except that this item shall not apply where the employee demonstrates that an
				alternative employment practice exists that would serve the same business
				purpose without producing such differential and that the employer has refused
				to adopt such alternative practice; and
							(bb)such factor was actually applied
				and used reasonably in light of the asserted justification; and
						(II)upon the employer succeeding under
				subclause (I), the employee fails to demonstrate that the differential produced
				by the reliance of the employer on such factor is itself the result of
				discrimination on the basis of sex by the employer.
					An
				employer that is not otherwise in compliance with this paragraph may not reduce
				the wages of any employee in order to achieve such compliance.
			(b)Application of
			 provisionsSection 6(d)(1) of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 206(d)(1)) is amended by adding at the end the following:
			 The provisions of this subsection shall apply to applicants for
			 employment if such applicants, upon employment by the employer, would be
			 subject to any provisions of this section..
			(c)Elimination of
			 establishment requirementSection 6(d) of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 206(d)) is amended—
				(1)by striking
			 , within any establishment in which such employees are
			 employed,; and
				(2)by
			 striking in such establishment each place it appears.
				(d)Nonretaliation
			 provisionSection 15(a)(3) of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 215(a)(3)) is amended—
				(1)by striking
			 or has each place it appears and inserting has;
			 and
				(2)by
			 inserting before the semicolon the following: , or has inquired about,
			 discussed, or otherwise disclosed the wages of the employee or another
			 employee, or because the employee (or applicant) has made a charge, testified,
			 assisted, or participated in any manner in an investigation, proceeding,
			 hearing, or action under section 6(d).
				(e)Enhanced
			 penaltiesSection 16(b) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 216(b)) is amended—
				(1)by inserting after
			 the first sentence the following: Any employer who violates section 6(d)
			 shall additionally be liable for such compensatory or punitive damages as may
			 be appropriate, except that the United States shall not be liable for punitive
			 damages.;
				(2)in the sentence
			 beginning An action to, by striking either of the
			 preceding sentences and inserting any of the preceding sentences
			 of this subsection;
				(3)in the sentence
			 beginning No employees shall, by striking No
			 employees and inserting Except with respect to class actions
			 brought to enforce section 6(d), no employee;
				(4)by
			 inserting after the sentence referred to in paragraph (3), the following:
			 Notwithstanding any other provision of Federal law, any action brought
			 to enforce section 6(d) may be maintained as a class action as provided by the
			 Federal Rules of Civil Procedure.; and
				(5)in the sentence
			 beginning The court in—
					(A)by striking
			 in such action and inserting in any action brought to
			 recover the liability prescribed in any of the preceding sentences of this
			 subsection; and
					(B)by inserting before
			 the period the following: , including expert fees.
					(f)Action by
			 SecretarySection 16(c) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 216(c)) is amended—
				(1)in
			 the first sentence—
					(A)by inserting
			 or, in the case of a violation of section 6(d), additional compensatory
			 or punitive damages, before and the agreement;
			 and
					(B)by inserting before
			 the period the following: , or such compensatory or punitive damages, as
			 appropriate;
					(2)in the second
			 sentence, by inserting before the period the following: and, in the case
			 of a violation of section 6(d), additional compensatory or punitive
			 damages;
				(3)in the third
			 sentence, by striking the first sentence and inserting
			 the first or second sentence; and
				(4)in
			 the last sentence—
					(A)by striking
			 commenced in the case and
			 inserting
						
							commenced—(1)in the
				case
							;
					(B)by striking the
			 period and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(2)in the case of a
				class action brought to enforce section 6(d), on the date on which the
				individual becomes a party plaintiff to the class
				action
							.
					4.TrainingThe Equal Employment Opportunity Commission
			 and the Office of Federal Contract Compliance Programs, subject to the
			 availability of funds appropriated under section 11, shall provide training to
			 Commission employees and affected individuals and entities on matters involving
			 discrimination in the payment of wages.
		5.Negotiation skills
			 training for girls and women
			(a)Program
			 authorized
				(1)In
			 generalThe Secretary of Labor, after consultation with the
			 Secretary of Education, is authorized to establish and carry out a grant
			 program.
				(2)GrantsIn
			 carrying out the program, the Secretary of Labor may make grants on a
			 competitive basis to eligible entities, to carry out negotiation skills
			 training programs for girls and women.
				(3)Eligible
			 entitiesTo be eligible to receive a grant under this subsection,
			 an entity shall be a public agency, such as a State, a local government in a
			 metropolitan statistical area (as defined by the Office of Management and
			 Budget), a State educational agency, or a local educational agency, a private
			 nonprofit organization, or a community-based organization.
				(4)ApplicationTo
			 be eligible to receive a grant under this subsection, an entity shall submit an
			 application to the Secretary of Labor at such time, in such manner, and
			 containing such information as the Secretary of Labor may require.
				(5)Use of
			 fundsAn entity that receives a grant under this subsection shall
			 use the funds made available through the grant to carry out an effective
			 negotiation skills training program that empowers girls and women. The training
			 provided through the program shall help girls and women strengthen their
			 negotiation skills to allow the girls and women to obtain higher salaries and
			 the best compensation packages possible for themselves.
				(b)Incorporating
			 training into existing programsThe Secretary of Labor and the
			 Secretary of Education shall issue regulations or policy guidance that provides
			 for integrating the negotiation skills training, to the extent practicable,
			 into programs authorized under—
				(1)in the case of the
			 Secretary of Education, the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6301 et seq.), the Carl D. Perkins Vocational and Technical Education
			 Act of 1998 (20 U.S.C. 2301 et seq.), the Higher Education Act of 1965 (20
			 U.S.C. 1001 et seq.), and other programs carried out by the Department of
			 Education that the Secretary of Education determines to be appropriate;
			 and
				(2)in the case of the
			 Secretary of Labor, the Workforce Investment Act of 1998 (29 U.S.C. 2801 et
			 seq.), and other programs carried out by the Department of Labor that the
			 Secretary of Labor determines to be appropriate.
				(c)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Secretary of Labor and the Secretary of Education shall prepare
			 and submit to Congress a report describing the activities conducted under this
			 section.
			6.Research,
			 education, and outreachThe
			 Secretary of Labor shall conduct studies and provide information to employers,
			 labor organizations, and the general public concerning the means available to
			 eliminate pay disparities between men and women, including—
			(1)conducting and
			 promoting research to develop the means to correct expeditiously the conditions
			 leading to the pay disparities;
			(2)publishing and
			 otherwise making available to employers, labor organizations, professional
			 associations, educational institutions, the media, and the general public the
			 findings resulting from studies and other materials, relating to eliminating
			 the pay disparities;
			(3)sponsoring and
			 assisting State and community informational and educational programs;
			(4)providing
			 information to employers, labor organizations, professional associations, and
			 other interested persons on the means of eliminating the pay
			 disparities;
			(5)recognizing and
			 promoting the achievements of employers, labor organizations, and professional
			 associations that have worked to eliminate the pay disparities; and
			(6)convening a
			 national summit to discuss, and consider approaches for rectifying, the pay
			 disparities.
			7.Technical
			 assistance and employer recognition program
			(a)Guidelines
				(1)In
			 generalThe Secretary of Labor shall develop guidelines to enable
			 employers to evaluate job categories based on objective criteria such as
			 educational requirements, skill requirements, independence, working conditions,
			 and responsibility, including decisionmaking responsibility and de facto
			 supervisory responsibility.
				(2)UseThe
			 guidelines developed under paragraph (1) shall be designed to enable employers
			 voluntarily to compare wages paid for different jobs to determine if the pay
			 scales involved adequately and fairly reflect the educational requirements,
			 skill requirements, independence, working conditions, and responsibility for
			 each such job with the goal of eliminating unfair pay disparities between
			 occupations traditionally dominated by men or women.
				(3)PublicationThe
			 guidelines shall be developed under paragraph (1) and published in the Federal
			 Register not later than 180 days after the date of enactment of this
			 Act.
				(b)Employer
			 recognition
				(1)PurposeIt
			 is the purpose of this subsection to emphasize the importance of, encourage the
			 improvement of, and recognize the excellence of employer efforts to pay wages
			 to women that reflect the real value of the contributions of such women to the
			 workplace.
				(2)In
			 generalTo carry out the purpose of this subsection, the
			 Secretary of Labor shall establish a program under which the Secretary shall
			 provide for the recognition of employers who, pursuant to a voluntary job
			 evaluation conducted by the employer, adjust their wage scales (such
			 adjustments shall not include the lowering of wages paid to men) using the
			 guidelines developed under subsection (a) to ensure that women are paid fairly
			 in comparison to men.
				(3)Technical
			 assistanceThe Secretary of Labor may provide technical
			 assistance to assist an employer in carrying out an evaluation under paragraph
			 (2).
				(c)RegulationsThe
			 Secretary of Labor shall promulgate such rules and regulations as may be
			 necessary to carry out this section.
			8.Establishment of
			 the National Award for Pay Equity in the Workplace
			(a)In
			 generalThere is established the Secretary of Labor’s National
			 Award for Pay Equity in the Workplace, which shall be evidenced by a medal
			 bearing the inscription Secretary of Labor’s National Award for Pay
			 Equity in the Workplace. The medal shall be of such design and
			 materials, and bear such additional inscriptions, as the Secretary of Labor may
			 prescribe.
			(b)Criteria for
			 qualificationTo qualify to receive an award under this section a
			 business shall—
				(1)submit a written
			 application to the Secretary of Labor, at such time, in such manner, and
			 containing such information as the Secretary may require, including at a
			 minimum information that demonstrates that the business has made substantial
			 effort to eliminate pay disparities between men and women, and deserves special
			 recognition as a consequence; and
				(2)meet such
			 additional requirements and specifications as the Secretary of Labor determines
			 to be appropriate.
				(c)Making and
			 presentation of award
				(1)AwardAfter
			 receiving recommendations from the Secretary of Labor, the President or the
			 designated representative of the President shall annually present the award
			 described in subsection (a) to businesses that meet the qualifications
			 described in subsection (b).
				(2)PresentationThe
			 President or the designated representative of the President shall present the
			 award under this section with such ceremonies as the President or the
			 designated representative of the President may determine to be
			 appropriate.
				(d)BusinessIn
			 this section, the term business includes—
				(1)(A)a corporation, including
			 a nonprofit corporation;
					(B)a partnership;
					(C)a professional association;
					(D)a labor organization; and
					(E)a business entity similar to an entity
			 described in any of subparagraphs (A) through (D);
					(2)an entity carrying
			 out an education referral program, a training program, such as an
			 apprenticeship or management training program, or a similar program; and
				(3)an entity carrying
			 out a joint program, formed by a combination of any entities described in
			 paragraph (1) or (2).
				9.Collection of pay
			 information by the equal employment opportunity CommissionSection 709 of the
			 Civil Rights Act of 1964 (42 U.S.C.
			 2000e–8) is amended by adding at the end the following:
			
				(f)(1)Not later than 18 months
				after the date of enactment of this subsection, the Commission shall—
						(A)complete a survey of the data that is
				currently available to the Federal Government relating to employee pay
				information for use in the enforcement of Federal laws prohibiting pay
				discrimination and, in consultation with other relevant Federal agencies,
				identify additional data collections that will enhance the enforcement of such
				laws; and
						(B)based on the results of the survey and
				consultations under subparagraph (A), issue regulations to provide for the
				collection of pay information data from employers as described by the sex,
				race, and national origin of employees.
						(2)In implementing paragraph (1), the
				Commission shall have as its primary consideration the most effective and
				efficient means for enhancing the enforcement of Federal laws prohibiting pay
				discrimination. For this purpose, the Commission shall consider factors
				including the imposition of burdens on employers, the frequency of required
				reports (including which employers should be required to prepare reports),
				appropriate protections for maintaining data confidentiality, and the most
				effective format for the data collection
				reports.
					.
		10.Reinstatement of
			 pay equity programs and pay equity data collection
			(a)Bureau of Labor
			 Statistics data collectionThe Commissioner of Labor Statistics
			 shall collect data on women workers in the Current Employment Statistics
			 survey.
			(b)Office of
			 Federal Contract Compliance Programs initiatives
				(1)In
			 generalThe Director of the Office of Federal Contract Compliance
			 Programs shall ensure that employees of the Office—
					(A)(i)shall use the full range
			 of investigatory tools at the Office's disposal, including pay grade
			 methodology;
						(ii)in considering evidence of
			 possible compensation discrimination—
							(I)shall not limit its consideration to a
			 small number of types of evidence; and
							(II)shall not limit its evaluation of the
			 evidence to a small number of methods of evaluating the evidence; and
							(iii)shall not require a multiple
			 regression analysis or anecdotal evidence for a compensation discrimination
			 case;
						(B)for purposes of
			 its investigative, compliance, and enforcement activities, shall define
			 similarly situated employees in a way that is consistent with and
			 not more stringent than the definition provided in item 1 of subsection A of
			 section 10–III of the Equal Employment Opportunity Commission Compliance Manual
			 (2000), and shall consider only factors that the Office's investigation reveals
			 were used in making compensation decisions; and
					(C)shall designate
			 not less than half of all nonconstruction contractor establishments each year
			 to prepare and file the Equal Opportunity Survey, required by section 60–2.18
			 of title 41, Code of Federal Regulations, and shall review and utilize the
			 responses to the survey to identify contractor establishments for further
			 evaluation.
					(2)RegulationsIn
			 promulgating any regulations with respect to the compensation discrimination
			 cases, the Secretary of Labor, in establishing standards for similarly situated
			 employees, shall include examples of similar jobs.
				(c)Department of
			 Labor distribution of wage discrimination informationThe
			 Secretary of Labor shall make readily available (in print, on the Department of
			 Labor website, and through any other forum that the Department may use to
			 distribute compensation discrimination information), accurate information on
			 compensation discrimination, including statistics, explanations of employee
			 rights, historical analyses of such discrimination, instructions for employers
			 on compliance, and any other information that will assist the public in
			 understanding and addressing such discrimination.
			11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
